DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
3.	The information disclosure statement submitted on November 19, 2019 has been considered by the Examiner and made of record in the application file.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-39 are rejected under 35 U.S.C. 103 as being unpatentable over the 3GPP document (“TS 38.214 V15.3.0”, September 2018) in view of Takeda et al. (U.S. Patent Application Publication # 2021/0235481 A1).
Regarding claim 21, the 3GPP document teaches an operation method of a terminal in a communication system (read as “UE Procedure for transmitting the physical uplink shared channel” (Section 6.1, page 72-73)), 
the operation method comprising: 
downlink control information (DCI) indicating time domain resource allocation information (read as DCI with a time domain resource assignment field (Section 6.1.2.1, pages 74-75)); 
determining N physical uplink shared channel (PUSCH) resource regions based on the time domain resource allocation information (read as “The determination of the used resource allocation table is defined in sub-clause 6.1.2.1.1. The indexed row defines the slot offset K2, the start and length indicator SLIV, or directly the start symbol S and the allocation length L, and the PUSCH mapping type to be applied in the PUSCH transmission.”(Section 6.1.2.1, page 74)), 
the N is a natural number of 2 or more (slot offset K2 (Section 6.1.2.1, Table 6.1.2.1.1-2, page 75-77)); 
wherein the time domain resource allocation information includes a start and length indicator value (SLIV) set including N SLIVs, and each of the N SLIVs corresponds to each of the N PUSCH resource regions. (read as “The indexed row defines the slot offset K2, the start and length indicator SLIV, or directly S and the allocation length L, and the PUSCH mapping type to be applied in the PUSCH transmission.”(Section 6.1.2.1, page 74))
However, the 3GPP document fails to explicitly teach receiving, from a base station, downlink control information (DCI)
Takeda et al. teach a method receiving, from a base station, downlink control information (DCI) (read as “the base station provides a row number of the N-row SLIV table to a UE by using DCI to schedule a PUSCH.”(Paragraph [0029]))
transmitting, to the base station (Fig.8 @ 11), first data in a first PUSCH resource region among the N PUSCH resource regions (read as transmitting/receiving section (Fig.8, Fig.11 @ 203 and Fig.12; Paragraphs [0124] and [0126]); For example, “uplink user data is input from the application section 205 to the baseband signal processing section 204. In the baseband signal processing section 204, the uplink user data is subjected to a transmission process (for example, HARQ transmission process) of retransmission control, channel coding, pre-coding, a discrete Fourier transform (DFT) process, an IFFT process, and the like and is transferred to the transmitting/receiving section 203, The transmitting/receiving section 203 converts a baseband signal output from the baseband ”(Paragraph [0126])); and 
transmitting, to the base station (Fig.8 @ 11), second data in a second PUSCH resource region among the N PUSCH resource regions (read as transmitting/receiving section (Fig.8, Fig.11 @ 203, and Fig.12; Paragraphs [0124] and [0126]); For example, “uplink user data is input from the application section 205 to the baseband signal processing section 204. In the baseband signal processing section 204, the uplink user data is subjected to a transmission process (for example, HARQ transmission process) of retransmission control, channel coding, pre-coding, a discrete Fourier transform (DFT) process, an IFFT process, and the like and is transferred to the transmitting/receiving section 203, The transmitting/receiving section 203 converts a baseband signal output from the baseband signal processing section 204 into a radio frequency band and transmits a signal in the radio frequency band.”(Paragraph [0126])),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the UE hardware executing the function for receiving a DCI and the UE hardware executing the function to transmit uplink user data as taught by Takeda et al. with the UE systems as taught by the 3GPP document for the purpose of improving PUSCH scheduling by devices in a NR network.
Regarding claim 31, the 3GPP document teaches an operation method of a base station in a communication system (read as gNB (Section 5.2.1, page 34); For example, The time and frequency resources that can be used by the UE to report CSI are controlled by the gNB.”(Section 5.2.1, page 34)), 
the operation method comprising: 
generating downlink control information (DCI) indicating time domain resource allocation information which includes a start and length indicator value (SLIV) set including SLIVs (read as DCI with a time domain resource assignment field (Section 6.1.2.1, pages 74-75) Also, the 3GPP teach “the start and length indicator SLIV, …” (Section 6.1.2.1, page 74)); 
wherein each of the SLIVs corresponds to each of PUSCH resource regions including the first PUSCH resource region (read as slot) and the second PUSCH resource region (read as slot offset). (read as “The indexed row defines the slot offset K2, the start and length indicator SLIV, or directly the start symbol S and the allocation length L, and the PUSCH mapping type to be applied in the PUSCH transmission.”(Section 6.1.2.1, page 74))
However, the 3GPP document fails to explicitly teach transmitting, to a terminal, the DCI;
receiving, from the terminal, first data in a first physical uplink shared channel (PUSCH) resource region indicated by a first SLIV among the SLIVs; and 
receiving, from the terminal, second data in a second PUSCH resource region indicated by a second SLIV among the SLIVs,
Takeda et al. teach a base station (Fig.8-10) executing the method of transmitting, to a terminal (Fig.8), the DCI (read as “the base station provides a row number ”(Paragraph [0029]));
receiving, from the terminal (Fig.8), first data in a first physical uplink shared channel (PUSCH) resource region indicated by a first SLIV among the SLIVs (read as transmitting/receiving section (Fig.9 @ 103) For example, “The transmitting/receiving section 103 receives the uplink signal amplified by the amplifying section 102. The transmitting/receiving section 103 converts the received signal in frequency to a baseband signal and outputs the baseband signal to the baseband signal processing section 104.”(Paragraph [0104]) Also, “user data contained in the input uplink signal is subjected to a reception process …”(Paragraph [0105])); and 
receiving, from the terminal, second data in a second PUSCH resource region indicated by a second SLIV among the SLIVs (read as transmitting/receiving section (Fig.9 @ 103) For example, “The transmitting/receiving section 103 receives the uplink signal amplified by the amplifying section 102. The transmitting/receiving section 103 converts the received signal in frequency to a baseband signal and outputs the baseband signal to the baseband signal processing section 104.”(Paragraph [0104]) Also, “user data contained in the input uplink signal is subjected to a reception process …”(Paragraph [0105])),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the base station hardware 
Regarding claim 22, and as applied to claim 21 above, The 3GPP document, as modified by Takeda et al., teach an operation method wherein duration of the first PUSCH resource region is determined based on a first SLIV among the N SLIVs (read as resource allocation in time domain for data to be transmitted on a PUSCH (Section 6.1.2, pages 74-77)), and 
duration of the second PUSCH resource region is determined based on a second SLIV among the N SLIVs. (read as resource allocation in time domain for data to be transmitted on a PUSCH (Section 6.1.2, pages 74-77))
Regarding claims 23 and 32, and as applied to claims 21 and 31 above, the 3GPP document, as modified by Takeda et al., teach an operation method wherein the time domain resource allocation information further includes a slot offset, and a first slot in which the first PUSCH resource region is located is determined based on the slot offset. (read as K2 (Table(s) 6.1.2.1.1-2 and 6.1.2.1.1-3, page(s) 76-77)) 
Regarding claim 24, and as applied to claim 21 above, the 3GPP document, as modified by Takeda et al., teach an operation method wherein a location of a second slot to which the second PUSCH resource region belongs is determined based on a location 
Regarding claims 25 and 33, and as applied to claims 23 and 32 above, the 3GPP document, as modified by Takeda et al., teach an operation method further comprising: 
receiving, from the base station, configuration information including the SLIV set and the slot offset. (read as DCI with a time domain resource assignment field (Section 6.1.2.1, pages 74-75))
transmitting, to the terminal, configuration information including the SLIV set and the slot offset.  (read as DCI with a time domain resource assignment field (Section 6.1.2.1, pages 74-75))
Regarding claims 26 and 35, and as applied to claims 21 and 31 above, the 3GPP document, as modified by Takeda et al., teach clearly shows and discloses an operation method wherein the DCI further includes frequency domain resource allocation information (read as resource allocation in frequency domain (Section 6.1.2.2, page 77)), and 
the N PUSCH resource regions are located in same frequency resources indicated by the frequency domain resource allocation information. (read as resource allocation in frequency domain (Section 6.1.2.2, page 77-79)) 
Regarding claims 27 and 36, and as applied to claims 21 and 31 above, the 3GPP document, as modified by Takeda et al., teach an operation method whether the 
Regarding claims 28 and 37, and as applied to claims 21 and 31 above, the 3GPP document, as modified by Takeda et al., teach an operation method wherein a start symbol of the each of the PUSCH resource regions is indicated by the each of the SLIVs (read as resource allocation (Section 6.1.2, pages 74-77)), and 
the start symbol indicates a time offset between a start point of a slot in which the each of the PUSCH resource regions is located and a start point of the each of the PUSCH resource regions. (read as “The indexed row defines the slot offset K2, the start and length indicator SLIV, or directly the start symbol S and the allocation length L, and the PUSCH mapping type to be applied in the PUSCH transmission.”(Section 6.1.2.1, page 74))
Regarding claims 29 and 38, and as applied to claims 21 and 31 above, the 3GPP document, as modified by Takeda et al., teach an operation method wherein the first data and the second data are associated with a same transport block (TB). (read as same transport block (Section 6.1.4.2, page 84))
Regarding claims 30 and 39, and as applied to claims 21 and 31 above, the 3GPP document, as modified by Takeda et al., teach an operation method wherein the first data and the second data are associated with different TBs. (read as Transport block size determination (Section 6.1.4.2, pages 83-84))
Regarding claim 34, and as applied to claim 31 above, the 3GPP document, as modified by Takeda et al., teach an operation method wherein a number of the PUSCH 
Conclusion
6.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
October 22, 2021